Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 1 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 2 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 3 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 4 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 5 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 6 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 7 of 10
Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 8 of 10
  Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 9 of 10




                          LIST OF CITED DOCUMENTS
            IN THE DECLARATION OF CHAVDAR ANGELOV ANGELOV

                             DATED OCTOBER 3, 2018



EXHIBIT NO.     DOCUMENT
Attachment A    Declaration of Chavdar Angelov Angelov dated May 18, 2017
Exhibit 1       Statement of Incorporator of Port Investment And Development Inc.
Exhibit 2       PIDB2 Sole Owner’s Decision of November 18, 2011
Exhibit 3       Preliminary Agreement for Sale And Purchase of Real Estate by and
                between PIDB2 and ASP2 of November 2, 2007
Exhibit 4       Title Deed for Purchase and Sale of Real Estate by and between PIDB2
                and ASP2 of December 12, 2007
Exhibit 5       Annex to Bank Loan Agreement No.014LD-L-000002 of October 2, 2008
Exhibit 6       Philip Harris’ Letter to Fibank of April 16, 2009
Exhibit 7       Fibank’s Letter to PH of April 22, 2009
Exhibit 8       Certificate of Incorporation of Target Financial Services, Inc.
Exhibit 9       Commerce Commodities, Ltd.’s Letter to Fibank of August 27, 2009
Exhibit 10      PH’s Letter to Investbank, Fibank and Bulbank
Exhibit 11      Fibank’s email to Philip Harris of October 2, 2009
Exhibit 12      Fibank’s Letter to Philip Harris of October 2, 2009
Exhibit 13      Philip Harris’ Letter of Commitment to Fibank of December 21, 2009
Exhibit 14      Mortgage Receivables Sale and Purchase Agreement of June 4, 2010
Exhibit 15      Philip Harris’ Letter to Fibank of January 24, 2011
Exhibit 16      Letter from Philip Harris to Investbank and HSBC, NY, of November 1,
                2010
Exhibit 17      Bank of America Report on Delivery of Swift MT 799 to HSBC, NY
Exhibit 18      Oriana Capital Partners, HSBC, NY message to Investbank dated January
                20, 2011
Exhibit 19      Philip Harris’ Letter to M.Mattev of 27 January 2011
Exhibit 20      Exhibit 20 Philip Harris email for deal of Mexican Bonds dated February
                23, 2011
Exhibit 21      Escrow Agreement West Law Group dated November 19.2010
Exhibit 22      Escrow Agreement Black Diamonds, Andrew A.Layment P.C. Tеxas,
                dated February 21, 2012
Exhibit 23      Danish Lawyer Request dated December 17,2012
 Case 1:18-cv-11072-GHW-RWL Document 278 Filed 02/22/20 Page 10 of 10



Exhibit 24   Judgment No.3 dated 8 February 2013, case No.82-2011
Exhibit 25   Attorney Tomov Notice to Philip Harris about FCPA dated December 31,
             2013
Exhibit 26   BG Trustee Report dated June 20.2014
Exhibit 27   Notice of Attorney Nakova to Philip Harris and Chavdar Angelov dated
             October 9, 2014
